Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 20100263656 A1), hereinafter Ryu, in view of Chase (US 5359989 A), hereinafter Chase.

Regarding claim 1, Ryu discloses a burner for a cooking appliance, the burner comprising: 
a first continuous plate having a first outer portion (“the combustion unit 520 includes a lower case 501” paragraph [0047]), the first plate defining a plurality of flame ports arranged in a plurality of flow-sharing groups around a periphery of a combustion surface (“the flame holes 527 of the outer part 522 are exemplified since the flame holes 526 have the same structure as the flame holes 527” paragraph [0049]); 
a second continuous plate having a second outer portion (“an upper case 502” paragraph [0047]), the second plate coextensive with the first plate, wherein respective outer edges of the first plate and the second plate are coupled to each other such that the respective central expanses face each other (“the lower case 501 may be coupled to the upper case 502 through a screw. Alternatively, the lower case 501 may be coupled to the upper case 502 through a rivet. However, the coupling of the lower case 501 and the upper case 502 is not limited thereto” paragraph [0048]); and 
wherein the outer portions of the first plate and the second plate are contoured to define an annular void that is within the burner and that is fluidly coupled to the plurality of flame ports (Figure 9). 

    PNG
    media_image1.png
    238
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    613
    582
    media_image2.png
    Greyscale

Ryu does not disclose:
the first continuous plate having a first unbroken, planar central expanse within the first outer portion; 
the second continuous plate having a second unbroken, planar central expanse within the second outer portion; or
an overall thickness of the burner is greater at the outer portions than at the central expanses.

However, Chase teaches:
the first continuous plate having a first unbroken, planar central expanse within the first outer portion (the expanse between 25a and 25b on plate 20); 
the second continuous plate having a second unbroken, planar central expanse within the second outer portion (the expanse between 25a and 25b on plate 21); or
an overall thickness of the burner is greater at the outer portions (12, 26) than at the central expanses (Figure 5).

    PNG
    media_image3.png
    428
    439
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    539
    230
    media_image4.png
    Greyscale

In view of Chase’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
the first continuous plate having a first unbroken, planar central expanse within the first outer portion; 
the second continuous plate having a second unbroken, planar central expanse within the second outer portion; and
an overall thickness of the burner is greater at the outer portions than at the central expanses as is taught in Chase, in the burner disclosed by Ryu.
One would have been motivated to include:
the first continuous plate having a first unbroken, planar central expanse within the first outer portion; 
the second continuous plate having a second unbroken, planar central expanse within the second outer portion; and
an overall thickness of the burner is greater at the outer portions than at the central expanses because Chase states “the present invention meets the above criteria and provides a compact construction that maximizes heat transfer. It provides the low cost and ease of manufacture of the clamshell heat exchangers” (Column 1, line 56). Therefore, incorporating the clamshell design without central openings will reduce cost and simplify manufacture.

Regarding claims 8 and 11, Ryu discloses a cooking appliance comprising: 
a housing defining a cooking cavity (“The oven part 200 includes a cavity 210 that provides a cooking chamber 211 for cooking food” paragraph [0026]); and 
a burner in or on the housing (“The oven burner 500 is disposed on an inner upper side of the cavity 210” paragraph [0030]), the burner further comprising: 
a cavity-facing first plate (501) defining a plurality of flame ports arranged in a plurality of flow-sharing groups around a periphery of a combustion surface (“Referring to FIG. 4, the combustion unit 520 includes a lower case 501 and an upper case 502. Only the flame holes 527 of the outer part 522 are exemplified since the flame holes 526 have the same structure as the flame holes 527” paragraph [0047]); and 
a housing-facing second plate (502) couple to the first plate along an outer perimeter, wherein at least one of the cavity-facing first plate or the housing-facing second plate is contoured to be concave to define an annular void within the burner fluidly coupled to the plurality of flame ports (Figure 9).

Ryu does not disclose: 
wherein the at least one dimension of the burner extends to within 100 mm of being coextensive with the wall of the cooking cavity, 
wherein the first and second plates include respective unbroken, planar central expanses spanning an inner perimeter of the annular void; or
wherein an overall thickness of the burner is greater at the annular void than at the central expanses.

However, Chase teaches:
wherein the first and second plates include respective unbroken, planar central expanses spanning an inner perimeter of the annular void (the expanses between 25a and 25b on plates 20 and 21); and
wherein an overall thickness of the burner is greater at the annular void than at the central expanses (Figure 5).

In view of Chase’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the first and second plates include respective unbroken, planar central expanses spanning an inner perimeter of the annular void; and
wherein an overall thickness of the burner is greater at the annular void than at the central expanses as is taught in Chase, in the burner disclosed by Ryu.
One would have been motivated to include:
wherein the first and second plates include respective unbroken, planar central expanses spanning an inner perimeter of the annular void; or
wherein an overall thickness of the burner is greater at the annular void than at the central expanses because Chase states “the present invention meets the above criteria and provides a compact construction that maximizes heat transfer. It provides the low cost and ease of manufacture of the clamshell heat exchangers” (Column 1, line 56). Therefore, incorporating the clamshell design without central openings will reduce cost and simplify manufacture.

Ryu, as modified by Chase, does not explicitly disclose wherein the at least one dimension of the burner extends to within 100 mm of being coextensive with the wall of the cooking cavity. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, at least Ryu discloses a large burner that would presumably substantially extend across the cooking cavity, but does not specifically recite within 100 mm of being coextensive with a wall of the cooking cavity. Achieving within 100 mm of being coextensive with the wall of the cooking cavity is a results-effective variable because if the burner were too small it would localize and provide poor distribution of the heat. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the size of the burner, because the selection of burner size to achieve appropriate heat distribution constitutes the optimization of design parameters, which fails to distinguish the claim.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Chase, and further in view of Polidero (US 5344312 A), hereinafter Polidero.

Regarding claims 2-4, Ryu, as modified by Chase, discloses the burner of claim 1.

Ryu, as modified by Chase, does not disclose: 
wherein each flow-sharing group of the plurality of flow-sharing groups includes a plurality of clusters of flame ports distributed radially across the combustion surface, each cluster of flame ports including at least one flame port of a first diameter and at least one flame port of a second diameter; 
wherein each cluster of flame ports includes twice as many flame ports of the first diameter as flame ports of the second diameter and wherein the second diameter is about twice the first diameter; or
wherein each of the first diameter and the second diameter is between 0.5 mm and 3 mm.

However, Polidero teaches:
wherein each flow-sharing group of the plurality of flow-sharing groups includes a plurality of clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface, each cluster of flame ports including at least one flame port of a first dimension and at least one flame port of a second dimension (Figure 1); and
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension (“In FIGS. 4 to 9 the numerals (with the exception of reference numeral 5 which designates the slots), indicate in millimeters possible dimensions of the slots; as can be seen, and preferably, the slots placed in a lateral position will be of a shorter length compared to those placed centrally, so as to avoid as far as possible the phenomenon of decollating flames” column 2, line 36).

    PNG
    media_image5.png
    254
    653
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    256
    216
    media_image6.png
    Greyscale

In view of Polidero’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein each flow-sharing group of the plurality of flow-sharing groups includes a plurality of clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface, each cluster of flame ports including at least one flame port of a first dimension and at least one flame port of a second dimension; and 
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension as is taught in Polidero, in the burner disclosed by Ryu.
One would have been motivated to include:
wherein each flow-sharing group of the plurality of flow-sharing groups includes a plurality of clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface, each cluster of flame ports including at least one flame port of a first dimension and at least one flame port of a second dimension; and 
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension because Polidero states “the slots are arranged not in one but indeed in a series of rows, between which there is a solid area 6, which is capable of stabilising the flame” (column 2, line 27). Therefore, including the differently sized and oriented ports of Polidero will stabilize the flame of Ryu. 

The examiner notes that ports extending perpendicular to the longitudinal axis of the annular burner of Ryu will produce radially extending ports.

Ryu, as modified by Chase and Polidero, does not disclose wherein each of the first diameter and the second diameter is between 0.5 mm and 3 mm. 
Firstly, the examiner notes that “diameter” implies circular, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to a circular shape of the ports. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the ports to be circular.
Additionally, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Polidero teaches “the width of the slots is substantially 1 mm so as to provide extremely low resistance to the passage of the comburent air/combustible gas mixture” (claim 1) and “the use of slots of a width equal to approx. 1 mm does not increase the danger of a flash-back” (column 2, line 51), but does not specifically recite diameters in the claimed range. Achieving wherein each of the first diameter and the second diameter is between 0.5 mm and 3 mm is a results-effective variable because if the ports are too small the flow will be improperly restricted, and if the ports are too large there is danger of flashback. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dimensions of the ports, because the selection of port size to achieve proper flow constitutes the optimization of design parameters, which fails to distinguish the claim.

Claims 5, 6, 12, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Chase, and further in view of Bennett (GB 598303 A), hereinafter Bennett.

Regarding claim 5, Ryu, as modified by Chase, discloses the burner of claim 1, further including a Venturi tube in fluid communication with the annular void (Element 810).

Ryu, as modified by Chase, does not explicitly disclose wherein the first plate and the second plate each include a semi-cylindrical extension so that the semi-cylindrical extensions form the Venturi tube.

However, Bennett teaches wherein the first plate and the second plate each include a semi-cylindrical extension so that the semi-cylindrical extensions form the Venturi tube (“the extensions 3 and 4 present a Venturi-shape in plan view” page 3, line 51).

    PNG
    media_image7.png
    397
    846
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    706
    464
    media_image8.png
    Greyscale

In view of Bennett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first plate and the second plate each include a semi-cylindrical extension so that the semi-cylindrical extensions form the Venturi tube as is taught in Bennett, in the burner disclosed by Ryu.
One would have been motivated to include wherein the first plate and the second plate each include a semi-cylindrical extension so that the semi-cylindrical extensions form the Venturi tube because it would simplify manufacture. Ryu discloses a burner with a Venturi, however it is conceivable that this feature could be added in a separate process than that which forms the upper and lower halves of the burner. By including the Venturi in the forming of the upper and lower halves of the burner, the separate process would be omitted and manufacturing would be simplified and expedited.

Regarding claim 6, Ryu, as modified by Chase, discloses the burner of claim 5. 

Chase further teaches wherein the first plate and the second plate are symmetrical about an axis and mirror each other in opposing orientation to form the burner when one of the first plate or the second plate is rotated about the axis relative to another of the first plate or the second plate (“The plate members 20 and 21 have surfaces stamped or otherwise formed into mirror images of each other” column 3, line 19).

The examiner notes that symmetry is a feature of the clamshell design and is not a further modification. In other words, the same motivation applies for the inclusion of symmetry as for the inclusion of the limitations of claim 1 taught by Chase. 

Regarding claim 12, Ryu, as modified by Chase, discloses the cooking appliance of claim 8, further including a Venturi tube in fluid communication with the annular void (Element 810). 

Ryu, as modified by Chase, does not disclose wherein the first plate and the second plate each including a semi-cylindrical extension so that the semi-cylindrical extensions form a Venturi tube in fluid communication with the annular void

Bennett teaches wherein the first plate and the second plate each including a semi-cylindrical extension so that the semi-cylindrical extensions form a Venturi tube in fluid communication with the annular void (“the extensions 3 and 4 present a Venturi-shape in plan view” page 3, line 51).

In view of Bennett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first plate and the second plate each including a semi-cylindrical extension so that the semi-cylindrical extensions form a Venturi tube in fluid communication with the annular void as is taught in Bennett, in the burner disclosed by Ryu.
One would have been motivated to include wherein the first plate and the second plate each including a semi-cylindrical extension so that the semi-cylindrical extensions form a Venturi tube in fluid communication with the annular void because Bennett states “This invention relates to grilling assemblies for gas cookers and has for its chief object to provide an improved arrangement whereby the heat from the burner may be better utilized than in known arrangements and which shall lend itself to construction in sheet metal and shall be simple to produce and keep clean” (Page 1, line 12). Therefore, constructing the burner and venturi from pressed sheet metal will simplify production.

Regarding claim 13, Ryu, as modified by Chase, discloses the cooking appliance of claim 12, wherein the first plate and the second plate are symmetrical about an axis of the Venturi tube (Figure 9).

Chase further teaches wherein the first plate and the second plate mirror each other in opposing orientation to form the burner when one of the first plate or the second plate is rotated about the axis relative to another of the first plate or the second plate (“The plate members 20 and 21 have surfaces stamped or otherwise formed into mirror images of each other” column 3, line 19).

The examiner notes that symmetry is a feature of the clamshell design and is not a further modification. In other words, the same motivation applies for the inclusion of symmetry as for the inclusion of the limitations of claim 8 taught by Chase.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Chase, in view of Bennett, and further in view of Siegler (US 1589993 A), hereinafter Siegler.

Regarding claim 7, Ryu, as modified by Chase and Bennett, discloses the burner of claim 6. 

Ryu, as modified by Chase and Bennett, does not disclose wherein the first plate and the second plate each include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void. 

However, Siegler teaches a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void (“So that a uniform amount of gas will be provided to all of the hollow legs 13 and 14 of the burner, improved means are provided within the burner, said means being comprised of a centrally disposed deflecting portion 30 which is arranged to receive and divide the gas from the supply neck 15” page 2, line 15).

    PNG
    media_image9.png
    592
    735
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    334
    455
    media_image10.png
    Greyscale

In view of Siegler’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void as is taught in Siegler, in the burner disclosed by Ryu.
One would have been motivated to include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void because Siegler states that this provides a uniform amount of gas in each direction. Therefore, including the contour point will improve the distribution of gas.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Chase, in view of Bennett, and further in view of Polidero.

Regarding claims 9 and 10, Ryu, as modified by Chase and Bennett, discloses the cooking appliance of claim 8, wherein each flow-sharing group of the plurality of flow-sharing groups includes a plurality of clusters of flame ports, wherein an ignition path of the flame ports interconnects the flow-sharing groups (“a gap 508 for transferring a flame is disposed between at least adjacent two of the flame holes 527” paragraph [0051]).

Ryu, as modified by Chase and Bennet, does not disclose: 
the plurality of clusters of flame ports distributed radially across the combustion surface, each cluster of flame ports including at least one flame port of a first diameter and at least one flame port of a second diameter; or 
wherein each cluster of flame ports includes twice as many flame ports of the first diameter as flame ports of the second diameter, wherein the second diameter is about twice the first diameter.

However, Polidero teaches:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface, each cluster of flame ports including at least one flame port of a first dimension and at least one flame port of a second dimension (Figures 1 and 6); and
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension (“In FIGS. 4 to 9 the numerals (with the exception of reference numeral 5 which designates the slots), indicate in millimeters possible dimensions of the slots; as can be seen, and preferably, the slots placed in a lateral position will be of a shorter length compared to those placed centrally, so as to avoid as far as possible the phenomenon of decollating flames” column 2, line 36).

In view of Polidero’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface, each cluster of flame ports including at least one flame port of a first dimension and at least one flame port of a second dimension; and
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension as is taught in Polidero, in the burner disclosed by Ryu.
One would have been motivated to include:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface, each cluster of flame ports including at least one flame port of a first dimension and at least one flame port of a second dimension; and
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension because Polidero states “the slots are arranged not in one but indeed in a series of rows, between which there is a solid area 6, which is capable of stabilising the flame” (column 2, line 27). Therefore, including the differently sized and oriented ports of Polidero will stabilize the flame of Ryu.

Ryu, as modified by Chase and Polidero, does not disclose wherein the dimensions are diameters. The examiner notes that “diameter” implies circular, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to a circular shape of the ports. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the ports to be circular.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Chase, in view of Bennett, and further in view of Siegler.

Regarding claim 14, Ryu, as modified by Chase and Bennett, discloses the cooking appliance of claim 13. 

Ryu, as modified by Chase and Bennett, does not disclose wherein the first plate and the second plate each include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void.

However, Siegler teaches wherein the first section and the second section each include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void (“So that a uniform amount of gas will be provided to all of the hollow legs 13 and 14 of the burner, improved means are provided within the burner, said means being comprised of a centrally disposed deflecting portion 30 which is arranged to receive and divide the gas from the supply neck 15” page 2, line 15).

In view of Siegler’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first section and the second section each include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void as is taught in Siegler, in the burner disclosed by Ryu.
One would have been motivated to include wherein the first section and the second section each include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void because Siegler states that this provides a uniform amount of gas in each direction. Therefore, including the contour point at the axis of symmetry will improve the distribution of gas.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riehl (US 4418456 A), hereinafter Riehl, in view of Ryu, and further in view of Chase.

Regarding claim 15, Riehl discloses a method of producing a burner for a cooking appliance (“Tubular burner construction and method of making the same” title), the method comprising: 
forming a first plate of the burner from sheet metal using a tool so as to include a first concave contour running parallel to an edge of the first plate (“As illustrated in FIG. 4, a stamping apparatus is generally indicated by the reference numeral 68 and comprises a lower stationary die member 69 and a movable upper die member 70 interconnected to a suitable ram means 71 whereby a substantially flat blank 72 of metallic material is adapted to be disposed on the top surface 73 of the lower stationary die member 69 and be shaped into the configuration illustrated by the part 42 in FIG. 8 when the upper die member 70 has its die surface 74 engaged against the blank 72 to conform the same to the die surface 75 of the lower die member 69 in the manner illustrated in FIG. 5. While any suitable material can be utilized for the blank 72, the same can comprise aluminized steel or stainless steel of approximately 0.031 of an inch thick” column 4, line 44); 
forming a second plate of the burner from the sheet metal using the tool so that the second plate includes a second concave contour running parallel to an edge of the second plate (“While any suitable means can be utilized to form the parts 41 and 42 of this invention, one method and apparatus of this invention for forming the parts 41 and 42 is schematically illustrated in FIGS. 4-7” column 4, line 39 and “the parts 41 and 42 of each burner construction 40 are substantially identical” column 4, line 59); 
forming flame ports in the first plate of the burner, the flame ports arranged in a plurality of flow-sharing groups (“one of the parts 42 can be disposed in the apparatus that is generally indicated by the reference numeral 76 in FIGS. 6 and 7 and which comprises a lower stationary die member 77 and an upper movable die member 78 interconnected to a suitable ram 79 or the like and having a plurality of removable cutting knives 80 on the die surface 81 thereof with the knives 80 being spaced on the die surface 81 to correspond to the desired pattern of ports 51 that are to be formed through the blank part 42 as illustrated in FIG. 6. Similarly, the lower die member 77 has cooperating slots 82 formed in the die surface 83 thereof for respectively receiving the knives 80 in the manner illustrated in FIG. 7 when the die parts 78 and 77 are brought together to force the knives 10 through the blank part 42 to form the ports 51 as illustrated in FIG. 8” column 4, line 65); 
rotating one of the first plate or the second plate about an axis to mirror another of the first plate or the second plate (Figure 8); and 
coupling the first plate to the second plate along an outer perimeter to form a void in the burner such that the flame ports are fluidly coupled to the void (“When the two parts 41 and 42 are assembled together so that their open ends 43 and 44 are adjacent each other, the flange 56 of the lower part 42 is turned or folded over the flange 53 of the upper part 41 as illustrated in FIGS. 11 and 12”).

    PNG
    media_image11.png
    303
    591
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    314
    572
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    404
    487
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    153
    522
    media_image14.png
    Greyscale

Riehl does not disclose:
leaving a first unbroken, planar central expanse surrounded by the first concave contour; 
a second unbroken, planar expanse surrounded by the second concave contour; 
the flame ports arranged around a periphery of the first plate; 
wherein the void is an annular void; or 
wherein an overall thickness of the burner is greater at the annular void than at the central expanses.

However, Ryu teaches:
the flame ports arranged around a periphery of the first plate (“the flame holes 527 of the outer part 522 are exemplified since the flame holes 526 have the same structure as the flame holes 527” paragraph [0049]); and
wherein the void is an annular void (Figure 9).

In view of Ryu’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
the flame ports arranged around a periphery of the first plate; and
wherein the void is an annular void as is taught in Ryu, in the method disclosed by Riehl.
One would have been motivated to include:
the flame ports arranged around a periphery of the first plate; and
wherein the void is an annular void because the annular configuration of Ryu is larger and would fill a cooking space with fewer burners or a single burner. Additionally, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the annular. On the contrary, the applicant states “Burners according to aspects described herein can vary in size, shape, and dimension” in paragraph [0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the burner to be annular.

Riehl, as modified by Ryu, does not disclose:
leaving a first unbroken, planar central expanse surrounded by the first concave contour; 
a second unbroken, planar expanse surrounded by the second concave contour; or 
wherein an overall thickness of the burner is greater at the annular void than at the central expanses.

However, Chase teaches:
leaving a first unbroken, planar central expanse surrounded by the first concave contour (the expanse between 25a and 25b on plate 20); 
a second unbroken, planar expanse surrounded by the second concave contour (the expanse between 25a and 25b on plate 21); and 
wherein an overall thickness of the burner is greater at the void than at the central expanses (Figure 5).

In view of Chase’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
leaving a first unbroken, planar central expanse surrounded by the first concave contour; 
a second unbroken, planar expanse surrounded by the second concave contour; and 
wherein an overall thickness of the burner is greater at the void than at the central expanses as is taught in Chase, in the burner disclosed by Ryu.
One would have been motivated to include:
leaving a first unbroken, planar central expanse surrounded by the first concave contour; 
a second unbroken, planar expanse surrounded by the second concave contour; and 
wherein an overall thickness of the burner is greater at the void than at the central expanses because Chase states “the present invention meets the above criteria and provides a compact construction that maximizes heat transfer. It provides the low cost and ease of manufacture of the clamshell heat exchangers” (Column 1, line 56). Therefore, incorporating the clamshell design without central openings will reduce cost and simplify manufacture.

Regarding claim 20, Riehl, as modified by Ryu and Chase, discloses the method of claim 15 further comprising installing the burner in the cooking appliance (“various features of this invention are hereinafter described and illustrated as being particularly adapted to provide a tubular burner construction for a cooking apparatus or the like” column 2, line 42 of Riehl).

Riehl, as modified by Ryu and Chase, does not explicitly disclose wherein the at least one dimension of the burner extends to within 100 mm of being coextensive with a wall of a cooking cavity. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, at least Ryu discloses a large burner that would presumably substantially extend across the cooking cavity, but does not specifically recite within 100 mm of being coextensive with a wall of the cooking cavity. Achieving within 100 mm of being coextensive with the wall of the cooking cavity is a results-effective variable because if the burner were too small it would localize and provide poor distribution of the heat. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the size of the burner, because the selection of burner size to achieve appropriate heat distribution constitutes the optimization of design parameters, which fails to distinguish the claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Riehl, in view of Ryu, in view of Chase, in view of Bennett, and further in view of Siegler.

Regarding claim 16, Riehl, as modified by Ryu and Chase, discloses the method of claim 15. 

Riehl, as modified by Ryu and Chase, does not disclose wherein the first plate and the second plate each comprise: 
an extension such that a Venturi tube is formed when the first plate and the second plate are fastened; and 
a point within the contour proximate to the extension so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void.

However, Bennett teaches wherein the first plate and the second plate each comprise an extension such that a Venturi tube is formed when the first plate and the second plate are fastened (“the extensions 3 and 4 present a Venturi-shape in plan view” page 3, line 51).

In view of Bennett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first plate and the second plate each include a semi-cylindrical extension so that the semi-cylindrical extensions form the Venturi tube as is taught in Bennett, in the method as presently modified.
One would have been motivated to include wherein the first plate and the second plate each include a semi-cylindrical extension so that the semi-cylindrical extensions form the Venturi tube because it would simplify manufacture. Riehl discloses a burner with a Venturi 49, however it is added in a separate process than that which forms the upper and lower halves of the burner. By including the Venturi in the forming of the upper and lower halves of the burner, the separate process would be omitted and manufacturing would be simplified and expedited.

Riehl, as modified by Ryu, Chase, and Bennett, does not disclose wherein the first plate and the second plate each comprise a point within the contour proximate to the extension so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void.

However, Siegler teaches a point within the contour proximate to the extension so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void (“So that a uniform amount of gas will be provided to all of the hollow legs 13 and 14 of the burner, improved means are provided within the burner, said means being comprised of a centrally disposed deflecting portion 30 which is arranged to receive and divide the gas from the supply neck 15” page 2, line 15).

In view of Siegler’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void as is taught in Siegler, in the method as presently modified.
One would have been motivated to include a contour point proximate to the Venturi tube so that a gas mixture entering the annular void through the Venturi tube divides to flow in opposing directions around the annular void because Siegler states that this provides a uniform amount of gas in each direction. Therefore, including the contour point will improve the distribution of gas.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riehl, in view of Ryu, in view of Chase, and further in view of Polidero.

Regarding claims 17-19, Riehl, as modified by Ryu and Chase, discloses the method of claim 15, wherein each flow-sharing group of the plurality of flow-sharing groups includes a plurality of clusters of flame ports distributed across the combustion surface, each cluster of flame ports including at least one flame port of a first diameter and at least one flame port of a second diameter (the clusters may comprise at least two ports. The first and second diameters are the same).

Riehl, as modified by Ryu and Chase, does not disclose:
clusters of flame ports distributed radially across the combustion surface;
wherein each cluster of flame ports includes twice as many flame ports of the first diameter as flame ports of the second diameter and wherein the second diameter is about twice the first diameter; or 
wherein each of the first diameter and the second diameter is between 0.5 mm and 3 mm.

However, Polidero teaches:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface (Figure 1);
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension (“In FIGS. 4 to 9 the numerals (with the exception of reference numeral 5 which designates the slots), indicate in millimeters possible dimensions of the slots; as can be seen, and preferably, the slots placed in a lateral position will be of a shorter length compared to those placed centrally, so as to avoid as far as possible the phenomenon of decollating flames” column 2, line 36).

In view of Polidero’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface;
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension as is taught in Polidero, in the method as presently modified.
One would have been motivated to include:
clusters of flame ports distributed perpendicular to the longitudinal axis of the combustion surface;
wherein each cluster of flame ports includes twice as many flame ports of the first size as flame ports of the second size and wherein the second dimension is about twice the first dimension because Polidero states “The fundamental characteristics of the invention as illustrated reside in the special shape of the slots 5. In the first place the width of the above is such as to provide extremely low resistance to the passage of the combustible air-gas mixture” (column 2, line 20). Therefore, including the differently sized and oriented ports of Polidero will reduce resistance to the combustible mixture.

The examiner notes that ports extending perpendicular to the longitudinal axis of the annular burner as presently modified will produce radially extending ports.

Riehl, as modified by Ryu, Chase, and Polidero, does not disclose wherein each of the first diameter and the second diameter is between 0.5 mm and 3 mm. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Polidero teaches “the width of the slots is substantially 1 mm so as to provide extremely low resistance to the passage of the comburent air/combustible gas mixture” (claim 1) and “the use of slots of a width equal to approx. 1 mm does not increase the danger of a flash-back” (column 2, line 51), but does not specifically recite diameters in the claimed range. Achieving wherein each of the first diameter and the second diameter is between 0.5 mm and 3 mm is a results-effective variable because if the ports are too small the flow will be improperly restricted, and if the ports are too large there is danger of flashback. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dimensions of the ports, because the selection of port size to achieve proper flow constitutes the optimization of design parameters, which fails to distinguish the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olivos (US 20160040891 A1) 

    PNG
    media_image15.png
    341
    861
    media_image15.png
    Greyscale

Nevarez (US 9134033 B2) 

    PNG
    media_image16.png
    455
    550
    media_image16.png
    Greyscale

Jennings (US 20030024525 A1) “Burner portion 124 discloses a burner port arrangement in which a larger diameter port 126 is surrounded by a plurality of smaller diameter ports 128. A similar arrangement 130 discloses an elongated rectangular port 132 that is aligned within a plurality of round ports 134. Such arrangement permits substantially larger ports than was previously possible, and improves the turn down ratios of such ports since the use of auxiliary piloting ports stabilizes kernels resulting from large volume gas flow through the large gas ports” paragraph [0037]

    PNG
    media_image17.png
    303
    477
    media_image17.png
    Greyscale

Welshofer (US 3511223 A) 

    PNG
    media_image18.png
    560
    534
    media_image18.png
    Greyscale


Craver (US 3625196 A) “Larger ports 76 are the primary exit means for the gas-air mixture. They are preferably round, approximately 0.078 inches in diameter and alternately spaced around the cap 56 with a spacing of approximately 0.3125 inches between centers. Smaller ports 78 are interspaced between the larger ports 76 and are of approximately 0.055 inches in diameter. Ports 78 have been added to give consistency of flame carry over between the primary ports 76, particularly at low gas inputs”

    PNG
    media_image19.png
    517
    475
    media_image19.png
    Greyscale

Hendricus (GB 1462985 A) 

    PNG
    media_image20.png
    380
    323
    media_image20.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762